427 So.2d 227 (1983)
CARIBE TUGBOAT CORPORATION, and Crowley Towing and Transportation Company, Appellants,
v.
Daniel T. DUFFY, Appellee.
No. AL-489.
District Court of Appeal of Florida, First District.
February 14, 1983.
Rehearing Denied March 18, 1983.
James F. Moseley of Toole, Taylor, Moseley & Joyner, Jacksonville, for appellants.
Robert L. Cowles and Daniel C. Shaughnessy of Cowles, Coker, Myers, Schickel & Pierce, Jacksonville, for appellee.
PER CURIAM.
Appellant seeks reversal of a jury award based upon the trial court's failure to instruct the jury as to the non-taxability of the award pursuant to the judicially stated rule of Norfolk and Western Railway Company v. Liepelt, 444 U.S. 490, 100 S.Ct. 755, 62 L.Ed.2d 689 (1980). We concede that Liepelt requires the instruction on the non-taxability of the award be given, therefore it was error to fail to do so. However, considering the evidence presented and the relative amount of the award, we find it was harmless error under the circumstances of this case.
Accordingly, the trial court's final judgment is AFFIRMED.
SHIVERS, WENTWORTH and JOANOS, JJ., concur.